Case:21-11699-TBM Doc#:46 Filed:05/18/21              Entered:05/18/21 17:13:27 Page1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

In re:                                          )
                                                )
Gary M. Kramer,                                 )   Case No. 21-11699-TBM
                                                )   Chapter 11
          Debtor.                               )


              UNITED STATES TRUSTEE’S OBJECTION TO DEBTOR’S
         MOTION FOR APPROVAL OF INTERIM COMPENSATION PROCEDURES

       The United States Trustee (“UST”), through counsel, submits this Objection to the
Debtor’s Motion for Approval of Interim Compensation Procedures (Docket No. 29, the
“Motion”) and states as follows:

        1.    Gary M. Kramer (the “Debtor”) commenced the above-captioned, Subchapter V
chapter 11 case by the filing a voluntary chapter 11 petition on April 6, 2021 (the “Petition
Date”).

          2.    On April 7, 2021, Joli A. Lofstedt was appointed Subchapter V Trustee in this
case.

        3.       The Debtor has thus far filed applications to employ three law firms: (i)
Wadsworth Garber Warner Conrardy, P.C. as bankruptcy counsel; (ii) K & G Law Firm, LLC as
special litigation counsel; and (iii) Dailey & Pratt, LLC as special counsel. See Docket Nos. 10,
23, & 35. The application to employ Dailey & Pratt, LLC has not yet been approved by the
Court.

       4.     On May 4, 2021, the Debtor filed the Motion, by which he seeks approval of
procedures permitting the debtor to pay professionals interim fees and expenses in advance of
formal fee applications. The Motion estimates that professional fees will collectively amount to
approximately $13,000 per month. See Motion at ¶ 9.

        5.      The Motion is governed in part by Local Bankruptcy Rule 2016-2(b). The UST
objects to the Motion because it does not satisfy the requirements of L.B.R. 2016-2(b)(1)(B),
which requires a “[v]erification by the debtor that the debtor’s cash flow allows it to pay its
professionals and other potential administrative priority claimants on a monthly or other
specified interim advance basis.” L.B.R. 2016-2(b)(1)(B) (emphasis added).

        6.     The Motion is not accompanied by a verification by the Debtor as to his cash
flow. Nor does the Motion otherwise contain any meaningful discussion of the Debtor’s cash
flow, even though the proposed order submitted with the Motion contains a proposed finding that
“the Debtor’s cash flow allows it to pay its professionals and other potential administrative
priority claimants on a monthly or other specified interim advance basis.” See Docket No. 29-1.




                                               1
Case:21-11699-TBM Doc#:46 Filed:05/18/21             Entered:05/18/21 17:13:27 Page2 of 2




       7.      To the contrary, based on the Debtor’s disclosures in his Schedules I and J, the
Debtor’s cash flows apparently do not allow him to pay professionals and other potential
administrative priority claimants on a monthly basis. That is, Schedules I and J together show a
monthly net loss of $4,898.20. See Docket No. 1.

       8.      Further, while the Debtor has an interest in bank accounts and investment
accounts, the UST understands that some or all of those accounts are subject to a division of
marital property in a pending domestic case, and the Motion does not explain which accounts
would be available to pay monthly professional fees in this case given monthly losses
contemplated by Schedules I and J.

       WHEREFORE, the UST objects to the Motion for the reasons set forth above and
requests such other and further relief as the Court deems appropriate.

Dated: May 18, 2021                            PATRICK S. LAYNG
                                               UNITED STATES TRUSTEE

                                               /s/ Alan K. Motes
                                               By: Alan K. Motes, #33997
                                               Trial Attorney for the U.S. Trustee
                                               1961 Stout Street, Suite 12-200
                                               Denver, Colorado 80294
                                               (303) 312-7999 telephone
                                               (303) 312-7259 facsimile
                                               Alan.Motes@usdoj.gov


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on May 18, 2021, a copy of the UNITED STATES
TRUSTEE’S OBJECTION TO DEBTOR’S MOTION FOR APPROVAL OF INTERIM
COMPENSATION PROCEDURES was served on the following parties in compliance with the
Federal Rules of Bankruptcy Procedure and the Court’s Local Rules:


              Attorney David Warner, via CM/ECF


                                               /s/ Alan K. Motes
                                               Office of the United States Trustee




                                               2
